Citation Nr: 0011673	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-17 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a cervical spine disability.

2.  Entitlement to service connection for a dorsal spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to an increased evaluation for the residuals 
of a right clavicle fracture, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased evaluation for the residuals 
of a left clavicle fracture, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Louis A. De Mier Le Blanc, 
Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from July 1969 
to November 1969.  Available service personnel records show 
that he was a member of the Army National Guard of the 
Commonwealth of Puerto Rico.  Other dates of active duty or 
active duty for training are not verified.

The Board notes that the RO has framed one of the issues on 
appeal as one involving new and material evidence to reopen a 
previously denied claim for entitlement to service connection 
for a back condition.  Upon review of the record, the Board 
finds that there is no final decision regarding this issue.  
The veteran perfected his appeal to the original, April 1977, 
decision denying service connection for the residuals of a 
back injury with the timely submission of a VA Form 9 in 
August 1977.  However, the record does not show that the 
issue ever came before the Board for decision, or that the 
veteran withdrew it.  Thus, the Board finds the claim for 
entitlement to service connection for a dorsal spine 
disability has been open and pending since then.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

The veteran has argued that his lumbar spine disability is 
related to his service connected residuals of right and left 
clavicle fractures.  The RO has not adjudicated this claim, 
nor has it given the veteran notice of the laws and 
regulations governing service connection on a secondary 
basis, or of the evidence he needs to submit in such a claim.  
Thus, the Board refers this claim to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency 
concerning the issues of entitlement to service-connection 
for cervical spine and dorsal spine disabilities, and the 
issues of increased evaluations for right and left clavicle 
fracture residuals.

2.  By a September 1979 rating decision, of which the veteran 
was notified by letter dated November 14, 1979, the RO denied 
the veteran's claim for service connection for neck pain with 
degenerative changes at C-4, claimed as a back condition.

3.  The veteran did not appeal the September 1979 rating 
decision.

4.  A January 1997 medical statement, and private and VA 
examination reports dated in May 1980, September 1980, 
October 1982, and March 1997 reveal diagnoses of chronic 
fibromyositis of the cervical muscles, cervical myositis, 
irritability of C5 and C6 roots, and strain and myositis of 
the cervical paravertebral muscles and trapezius muscles.

5.  The May 1980 report reflects an opinion linking the 
veteran's cervical spine disability to a 1973 moving vehicle 
accident which occurred during a period of inactive duty for 
training.

6.  The September 1980 and October 1982 reports contain 
opinions linking the cervical spine disability to the 
service-connected right and left clavicle fracture residuals.

7.  The January 1997 statement, and May 1980, September 1980, 
October 1982, and March 1997 private and VA examination 
reports are sufficient to reopen the previously denied claim 
for service connection for a cervical spine disability in 
that the evidence presented is so significant that it must be 
considered to fairly decide the merits of the claim.

8.  The veteran's current cervical spine disability is the 
result of an injury sustained during inactive duty for 
training and is also etiologically related to his service-
connected right and left clavicle fractures residuals.

9.  A January 1997 medical statement, and private and VA 
examination reports dated in September 1980, October 1982, 
and March 1997 reveal diagnoses of chronic fibromyositis of 
the trapezii muscles, strain and myositis of the trapezius 
and rhomboid muscles.  

10.  The September 1980 and October 1982 reports contain 
opinions linking the dorsal spine disability to the service-
connected right and left clavicle fracture residuals.

11.  The veteran's dorsal spine disability is the result of 
his service-connected bilateral clavicle fracture residuals.

12.  The veteran has not presented competent medical evidence 
of a diagnosed lower back disability or of a nexus between 
such disability and any inservice back injury or disease, or 
any injury incurred during a period of inactive duty for 
training.

13.  The veteran is right-handed.

14.  The service-connected right clavicle disability is 
currently manifested by range of right arm movement limited 
to shoulder level; without evidence of recurrent dislocation 
in the scapulohumeral joint and guarding of all arm 
movements; and without malunion of the humerus with marked 
deformity.

15.  The service-connected left clavicle disability is 
currently manifested by range of left arm movement limited to 
greater than shoulder level; without evidence of infrequent 
dislocation in the scapulohumeral joint and guarding of 
movement at the shoulder level; and without evidence of 
malunion of the humerus with moderate deformity or nonunion 
or dislocation of the clavicle.


CONCLUSIONS OF LAW

1.  The September 1979 rating decision that denied service 
connection for a cervical spine disability is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.104 (1999).

2.  The claim for entitlement to service connection for a 
cervical spine disability is reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1999).

3.  A cervical spine disability was incurred as a result of 
an injury sustained while on inactive duty for training and 
as the result of the service-connected residuals of right and 
left clavicle fractures.  38 U.S.C.A. § 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

4.  A dorsal spine disability was incurred as the result of 
the service-connected residuals of right and left clavicle 
fractures.  38 U.S.C.A. § 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).

5.  The claim for entitlement to service connection for a 
lumbar spine disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

6.  The criteria for a rating higher than 20 percent for the 
service connected right clavicle fracture residuals are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 4.59, 
Diagnostic Code 5201-5203 (1999).

7.  The criteria for a rating higher than 10 percent for the 
service connected left clavicle fracture residuals are not 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 4.59, 
Diagnostic Code 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence to Reopen the Claim of Service 
Connection
for a Cervical Spine Disability

In this case, the veteran filed a claim for, inter alia, 
service connection for back pain in November 1978.  He 
subsequently submitted clinical evidence of narrowed C4 
interspace, dated in March 1979, which the examiner opined 
was compatible with discogenic disease.  The RO denied the 
veteran's claim for neck pain with degenerative changes at C4 
by a rating decision dated in September 1979.  The veteran 
was given notice of this decision on November 14, 1979.  He 
did not appeal this decision.  Hence, this decision became 
final.

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  The unappealed, 
September 1979, RO decision is the last prior final decision 
concerning the claim for service connection of a cervical 
spine condition.  To reopen a finally denied claim, a veteran 
must submit new and material evidence.  38 C.F.R. 
§§ 3.104(a), 3.156 (1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the September 1979 decision with 
regard to the veteran's claim for service connection for a 
cervical spine disability includes a January 1997 statement 
by the veteran's treating physician, Luis P. Sanchez Longo, 
M.D., Neurologist; private evaluation reports dated in 
November 1996 and May 1980; and reports of VA examinations 
dated in September 1980, October 1982, and March 1997.  These 
documents show the veteran is diagnosed with chronic 
fibromyositis of the cervical and trapezii muscles; cervical 
myositis; myositis of the cervical paravertebral muscles and 
trapezius muscles; and irritability of C5 and C6 roots, 
strain and myositis of the cervical paravertebral muscles and 
trapezius muscles.

These documents further reveal medical evidence of an 
etiological relationship between the veteran's cervical spine 
disability and a moving vehicle accident that occurred during 
a period of inactive duty for training in 1973, and between 
the veteran's cervical spine disability and his service 
connected right and left clavicle fracture residuals.  The 
private examiner, Jose Hernandez, M.D., who conducted the May 
1980 examination, stated that the veteran's cervical spine 
disability is the result of the same, 1973 accident, in which 
he fractured his right and left clavicles.  The September 
1980 and October 1982 VA examinations were conducted by the 
same VA examiner, who opined that the veteran's cervical 
spine disability is secondary to the service-connected 
residuals of the right and left clavicle fractures.  

This medical evidence was not considered in the previous 
denial.

An opinion positing a nexus between the 1973 accident and a 
condition of the cervical spine described as discogenic 
disease was of record at the time of the previous, September 
1979, rating decision.  This opinion is dated in March 1979 
and was proffered by Leonardo Collazo, M.D.  In pertinent 
part, he states

Cervical spine X rays showed narrowed C-4 
interspace conpatible (sic) with 
discogenic disease that is probably due 
to the trauma received on 1973.

However, the opinions proffered by Dr. Hernandez and the VA 
physician are neither duplicative nor cumulative.  First, 
they are offered by different medical professionals who made 
their own examinations of the veteran.  Second, they are 
certain in their language.  Whereas Dr. Collazo states that 
the veteran's cervical condition is "probably" due to 
trauma sustained in the 1973 accident, Dr. Hernandez does not 
equivocate.  Dr. Hernandez based his opinion in part on a 
review of medical evidence, including VA records and, 
specifically, findings of cervical residuals and limitation 
of motion noted in an October 1977 VA examination report.  
The October 1977 report notes findings of spasm in the 
trapezius muscles, with limitation of anterior flexion 
motion, bilaterally.  Third, and finally, the opinions 
contained in the September 1980 and October 1982 VA reports 
establish a nexus between the veteran's cervical spine 
disability and the service-connected bilateral clavicle 
fractures.  Specifically, in September 1980, the examiner 
diagnosed myositis of cervical paravertebral muscles and 
trapezius muscles, as secondary to the residuals of bilateral 
clavicle fractures.  In October 1982, the examiner diagnosed 
mild to moderate irritability of C5 and C6 roots, as 
secondary to the residuals of right clavicle fracture and 
deformity of the right clavicle.  These opinions represent a 
theory of proximate cause not considered in the previous, 
September 1979, denial.  As such, this evidence is also new.  

In addition, because the evidence reveals that the veteran is 
now diagnosed with a cervical spine disability that is 
etiologically related to injury sustained in the 1973 
accident and to his service-connected right and left clavicle 
fracture residuals, this evidence is significant enough that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board concludes that the 
additional evidence constitutes new and material evidence 
sufficient to reopen the claim for service connection for a 
cervical spine disability either as directly related to 
service or as secondary to the service-connected right and 
left clavicle fracture residuals. 

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the veteran will be prejudiced by consideration of 
the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, as discussed below, the Board is granting 
the benefit sought on appeal.  Hence, the appellant is not 
prejudiced by this action and a remand is unnecessary.

As the Board has determined that new and material evidence 
has been submitted and the claim has been reopened under 38 
C.F.R. § 3.156(a), the Board must now determine whether the 
claims for service connection of a cervical spine condition 
is well grounded.  See Hodge and Winters, supra.  The Board 
will discuss this in the following section.

II.  Service Connection for Cervical Spine, Dorsal Spine,
and Lumbar Spine Disabilities

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A.  Cervical Spine and Dorsal Spine Disabilities

The Board finds that the veteran has presented well-grounded 
claims for service connection of cervical spine and dorsal 
spine conditions within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), as defined by Caluza, supra.

The evidentiary record shows that the veteran was treated at 
a private medical facility immediately following his accident 
in 1973, and subsequently at a VA Medical Center (MC).  While 
the VA records are present in the claims file before the 
Board, the RO did not obtain records of treatment accorded 
him at the private facility.  In addition, the Board is here 
considering a theory of secondary service connection under 
38 C.F.R. § 3.310 (1999).  The RO did not consider the 
veteran's claims under this theory and, hence, did not give 
notice of the laws and regulations governing secondary 
service connection.  However, as the Board is granting the 
benefits here sought on appeal, it finds it is necessary 
neither to obtain the missing records or to remand for the 
issuance of a supplemental statement of the case.

The Board is satisfied that all other appropriate development 
has been accomplished and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The record does not 
indicate the existence of other additional pertinent evidence 
that has not been associated with the record.

The veteran contends that he sustained injury to his cervical 
spine and dorsal spine in the same accident in which he 
fractured his right and left clavicles, the residuals of 
which have been service-connected.  In the alternative, he 
claims entitlement to service connection for cervical spine 
and dorsal spine disabilities, as secondary to the service-
connected residuals of bilateral clavicle fractures.  After 
review of the record, the Board finds that the evidence 
supports the veteran's contentions and that service 
connection for cervical and dorsal spine disabilities is 
appropriate.

Service personnel records establish that the veteran was 
involved in a car accident while on an authorized pass from 
weekend firing practice in December 1973.  The claims file 
includes findings, dated in August 1976, that the accident 
occurred in the line of duty and was not due to the veteran's 
willful misconduct.  A report of accident indicates the 
veteran was initially treated at the Hospital of Ponce 
District.  Thereafter, his National Guard unit requested 
treatment on the veteran's behalf from the VA Hospital in Rio 
Pedras, Puerto Rico.  While records from the VAMC are present 
in the claims file before the Board, records from the private 
hospital are not.

Notwithstanding, the claims file presents medical evidence 
establishing that the veteran is diagnosed with cervical 
spine and dorsal spine disabilities, including bilateral 
upper trapezius myositis, diagnosed in March 1997, chronic 
fibromyositis of the cervical and trapezii muscles, diagnosed 
in January 1997; moderate muscle spasms of the trapezius 
muscles with limitation of anterior flexion, diagnosed in 
October 1977; spondylosis with decreased space at C6 and C7, 
diagnosed in August 1981; irritability of C5 and C6 roots, 
and strain and myositis of the cervical paravertebral 
muscles, trapezius, and rhomboid muscles, diagnosed in 
October 1982; myositis of the cervical paravertebral muscles, 
trapezius and rhomboid muscles, diagnosed in September 1980; 
and cervical myositis, diagnosed in May 1980.  Moreover, the 
medical evidence presents several opinions positing a nexus 
between the veteran's cervical spine disability and the 1973 
accident and between his cervical spine and dorsal spine 
disabilities and his service-connected bilateral clavicle 
fractures residuals:  that proffered by Dr. Hernandez in May 
1980, and those proffered by the VA examiner in September 
1980 and October 1982.

Concerning the veteran's cervical spine disability, the 
opinions have been discussed in detail above, as they are, in 
large part, the basis for reopening the previously denied 
claim for entitlement to service connection for this 
disability.  In short, Dr. Hernandez opined that the 
veteran's cervical spine disability, diagnosed as cervical 
myositis and described as cervical pain derived from 
distention and tear of the muscles and ligaments of the neck, 
was the result of the same 1973 accident in which the veteran 
fractured his clavicles.  The VA reports reflect diagnoses of 
myositis of the cervical paravertebral muscles and trapezius 
muscles, irritability of the C5 and C6 roots, and strain and 
synovitis of the cervical paravertebral muscles and trapezius 
muscles, which the examiner opines, specifically, are 
secondary to the residuals of the service-connected bilateral 
clavicle fractures and subsequent deformity of the right 
clavicle.

The Board further notes that Dr. Collazo's March 1979 
opinion-which the RO found too speculative to support the 
grant of service connection for the cervical spine disability 
in the September 1979 rating decision-when considered in the 
light of Dr. Hernandez' corroborating opinion, now supports a 
grant of service connection.  Dr. Collazo opined that the 
veteran exhibited discogenic cervical disease due to trauma 
received in the 1973 accident.

The medical findings presented in these documents are 
essentially similar concerning the veteran's dorsal spine 
disability.  The September 1980 and October 1982 VA reports 
reflect diagnoses of myositis of the trapezius and rhomboid 
muscles, and strain and synovitis of the trapezius and 
rhomboid muscles, which the examiner in September 1980 
further opines, specifically, are secondary to the residuals 
of the service-connected bilateral clavicle fractures.

The evidence presents no medical opinions, statements, or 
findings to the contrary.

Accordingly, the Board finds that the medical evidence 
establishes that the veteran exhibits cervical spine 
disability that is both the direct result of the 1973 
accident and the secondary result of the service-connected 
residuals of bilateral clavicle fractures, and a dorsal spine 
disability that is the secondary result of the service-
connected residuals of bilateral clavicle fractures.  Service 
connection for the residuals of cervical spine injury, and 
for cervical spine and dorsal spine disabilities, as 
secondary to the service-connected residuals of bilateral 
clavicle fractures, are therefore appropriate.  38 U.S.C.A. 
§ 1110, 1131, 5107 (b) (West 1991); 38 C.F.R. § 3.303, 3.310 
(1999).

B.  Lumbar Spine Disability

The veteran also contends that he has a lumbar spine 
disability that is related to active service or the result of 
an injury sustained during inactive service.  Concerning the 
first element -- evidence of current disability as provided 
by a medical diagnosis - the record contains an August 1997 
private evaluation report noting lower back pain and spasm.  
It does not, however, contain a diagnosis of a low back 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  Even if there is a diagnosed lumbar spine 
disability, however, his claim must fail as he has not 
proffered any competent medical evidence of a nexus between a 
currently diagnosed lumbar spine condition and any injury or 
disease sustained during active service, or any injury 
sustained during inactive service.

The veteran has also argued, in the alternative, that his 
lumbar spine disability is related to his service connected 
residuals of right and left clavicle fractures.  However, as 
indicated above in the Introduction, the Board has referred 
this claim to the RO for appropriate action.  The Board will 
not discuss this argument here.

Service medical records document no complaints of or 
treatment for a lumbar spine disability.  In addition, 
reports of medical history and examination at entrance into 
and discharge from the veteran's period of active service, 
dated in April 1969 and October 1969, show no complaints, 
defects, abnormalities, diagnoses, or other findings 
concerning his lumbar spine.  Rather, the veteran's spine and 
other musculoskeletal systems were found to be normal.  As 
discussed above, service personnel records reflect the 
veteran was involved in a car accident while on inactive duty 
for training as a National Guardsman in December 1973.  Yet, 
VA treatment records dated from December 1974 through August 
1975, and reports of VA examinations conducted in December 
1975 and October 1977 evidence no complaints of or treatment 
for a lumbar spine condition.

The veteran avers that he injured his back in the same 1973 
accident in which he fractured his clavicles.  He argues, in 
essence, that his lumbar spine condition has been continuous 
since this accident.  However, the medical evidence of record 
does not concur.  Unlike his cervical spine and dorsal spine 
disabilities, which were detected by VA examination as early 
as October 1977, the veteran's lumbar spine condition was 
first documented by the medical evidence in August 1997-more 
than 27 years following his discharge from active service.  
Moreover, the record contains no competent medical evidence, 
including statements, opinions, or findings, to establish a 
nexus between his diagnosed lumbar spine disability and 
either the 1973 accident, any other injury or disease 
incurred during active service, or any other injury incurred 
during inactive service.

The veteran has presented his own statements and testimony 
regarding the cause of his lumbar spine disability.  However, 
the record does not show that he is a medical professional, 
with the training and expertise to provide clinical findings 
regarding the nature and extent of his lumbar spine 
disability, or its etiological relationship to service.  
Consequently, his statements are credible concerning his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing a nexus between current complaints and service, or 
between current complaints and his service-connected 
bilateral clavicle fracture residuals.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, of a current diagnosis or of a nexus between a 
lumbar spine back disability and the 1973 accident, any other 
injury or disease sustained during active service, or any 
other injury sustained on inactive service, this claim for 
service connection is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); Caluza, supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case, 
which informed the veteran of the reasons his claims had been 
denied.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).

III.  Increased Evaluations for Right and Left Clavicle 
Fracture Residuals

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In the present case, an April 1977 
rating decision granted service-connection, and assigned a 
noncompensable disability evaluation, for minimal residuals 
of fractures of both clavicles, effective in October 1975.  
The evidence then of record included service medical and 
personnel records, an accident report, VA treatment records 
dated from December 1974 to August 1975, and a December 1975 
VA examination report.  These records show the veteran was 
involved in a moving vehicle accident while on a pass from a 
period of inactive duty for training in December 1973, in 
which he sustained fractures to his right and left clavicles.  
The examination report reflects complaints of pain; objective 
findings of mild deformity in the right clavicle, normal 
range of motion with pain and some stiffness; and X-ray 
evidence of old, well-healed fractures in the right and left 
clavicles, with overlapping fragments but good callous in the 
right and good position of fragments and good callous in the 
left.  The examiner diagnosed residuals of fractures in the 
clavicles.

The veteran appealed this decision and, in November 1977, the 
RO issued a rating decision in which it assigned a 10 percent 
evaluation for the residuals of fracture, right clavicle, and 
a 10 percent evaluation for the residuals of fracture, left 
clavicle, effective from October 1975.  The evidence then of 
record included an October 1977 VA examination report which 
shows complaints of pain in the clavicle area, worse on the 
right side, noise in the right shoulder joint upon movement, 
and weakness in the right arm.  The examiners noted objective 
findings of mild deformity in both clavicles, and stiff, 
limited, and painful shoulder joint motion, bilaterally.  The 
X-ray results evidence old and well-healed fractures in the 
right and left clavicles, with good callous formation and 
overlapping of fragments.  The report shows diagnoses of 
status post previous fracture of both clavicles with clinical 
and radiologic sequale, including slight stiffness and 
limited movement of both shoulders.  

In May 1997, the RO assigned a 20 percent evaluation for the 
veteran's service-connected right clavicle fracture 
residuals, effective in February 1997, but confirmed and 
continued the 10 percent evaluation assigned his service-
connected left clavicle fracture residuals.  The evidence of 
record then included a private medical evaluation dated in 
November 1996, a January 1997 medical statement, and a March 
1997 VA examination report.  The private evaluation is 
largely illegible, but notes findings of equal deep tendon 
reflexes, bilaterally, and an inability to raise his left arm 
more than 50 degrees.  The January 1997 statement reflects 
findings of weakness in the left hand (2 of 5), atrophy of 
the thenar eminence on the left, thenar hypoesthesia; and a 
diagnosis of carpal tunnel syndrome on the left, post-
operative.  The March 1997 report reflects complaints of 
weakness, muscle spasms and cramping, and pain, worse on the 
right; objective findings of tenderness in the 
acromioclavicular joint, right side, with prominent deformity 
over the mid portion of the right clavicle, adequate muscle 
strength, albeit with pain, and no gross atrophy of shoulder 
musculature, bilaterally.  Deep tendon reflexes are 
symmetric.  There is no swelling, no other deformity, no 
sensory deficit, and no evidence of subluxation or 
instability, bilaterally.  Range of right shoulder joint 
movement is reflected as 80 degrees flexion, 25 degrees 
extension, 45 degrees external rotation, 30 degrees internal 
rotation, and 80 degrees abduction.  Range of left shoulder 
joint movement is reported at 110 degrees flexion, 50 degrees 
extension, 55 degrees external rotation, 90 degrees internal 
rotation, and 110 degrees abduction.  The examiner 
specifically noted that the veteran exhibited pain in 
elevating his shoulder to 90 degrees and above, especially on 
the right side.  Results of X-rays evidence well-preserved 
glenohumeral and acromioclavicular joint spaces, and old 
fractures in both the right and left clavicles with deformity 
on the left.  The examiner diagnosed status post fracture of 
the right and left clavicle.

The Board notes that the January 1997 statement contains a 
diagnosis of carpal tunnel syndrome on the left.  A review of 
the claims file shows that the RO denied service connection 
for carpal tunnel syndrome, left side, in its May 1997 rating 
decision.  The veteran did not appeal this issue.  The Board 
therefore cannot consider symptoms attributable to this 
condition, e.g. left hand weakness, atrophy of the left 
thenar eminence, and thenar hypoesthesia, in evaluating the 
service-connected left clavicle fracture residuals.

The veteran has appealed the denial of a ratings higher than 
20 percent for his service connected right clavicle fracture 
residuals and 10 percent for his service connected left 
clavicle fracture residuals.  He contends that he experiences 
pain, weakness, and limited range of motion.  After review of 
the record, the Board finds that the evidence does not 
support the assignment of a rating greater than 20 percent 
for his right clavicle fracture residuals or of a rating 
greater than 10 percent for his left clavicle fracture 
residuals.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Board notes that the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation, but they do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Right Clavicle Fracture Residuals

The current 20 percent evaluation for the service-connected 
right clavicle fracture residuals was assigned under 
Diagnostic Code 5203-5201 for impairment of the right 
clavicle evaluated on the basis of limitation of the right 
arm range of motion, restricted to shoulder level.  See 
38 C.F.R. § 4.27 (1999).  The March 1997 VA examination 
report shows that the veteran is right-handed, so the 
evaluations provided for the major arm will be here 
considered.  See 38 C.F.R. § 4.69 (1999).  Under Diagnostic 
Code 5201, the Schedule affords a 30 percent evaluation where 
the right arm range of motion is limited to midway between 
the side and shoulder level.  While the measurements for 
flexion and abduction measure short of shoulder level, or 90 
degrees, the medical evidence does not show that the 
veteran's range of right arm motion is restricted to a degree 
that approximates midway between his side, or zero degrees, 
and his shoulder, or 90 degrees.  Rather, the March 1997 
report shows the veteran can move his right shoulder to 80 
degrees flexion and 80 degrees abduction-both measurements 
just shy of shoulder level, or 90 degrees; to 45 degrees 
external rotation-well above shoulder level, and to 30 
degrees internal rotation.  The examiner further noted that 
the veteran could move his right arm above shoulder level, 
but exhibited pain in doing so. A private evaluation report, 
dated in August 1997, is also of record, and reflects 
findings of right shoulder bursitis, impingement, limited 
motion, and right arm weakness.  However, the report shows no 
findings concerning the range of right shoulder joint motion.  
Similarly, the private January 1997 statement and November 
1996 evaluation report show no findings regarding range of 
right arm or right shoulder joint motion.  After 
consideration of all the evidence presented concerning the 
veteran's ability to move his right arm and right shoulder, 
the Board finds that the evidence simply does not establish 
that the veteran is unable to move his right arm to a level 
greater than midway between his side and shoulder. 

Higher evaluations can also be warranted for ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200, or 
other impairment of the humerus under Diagnostic Code 5202 
involving recurrent dislocation at the scapulohumeral joint 
with frequent episodes and guarding of all arm movement, or 
involving malunion of the humerus with marked deformity.  
However, the medical evidence does not show that the required 
manifestations are present.

First, the medical evidence does not establish that the 
veteran's right shoulder joint is ankylosed, either by 
surgery or disease.  Results of X-rays taken in March 1997 
evidence well-preserved joint spaces.  Moreover, as discussed 
above, the March 1997 report further reflects that he can 
move his right shoulder joint, albeit with pain, stiffness, 
and limitation.

Second, the medical evidence contains no clinical evidence of 
right shoulder dislocation or subluxation, or of malunion of 
the humerus with marked deformity.  Rather, the March 1997 
report specifically noted no evidence of subluxation or 
instability in the joint, and that there was no other 
deformity than that observed in the mid portion of the right 
clavicle.  Results of X-rays taken in March 1997 show well-
preserved joint spaces and an old fracture in the right 
clavicle.  The examiner observed this right clavicle fracture 
to be prominently deformed but without swelling, evidence of 
subluxation or instability, sensory deficit, gross atrophy of 
the shoulder musculature, or inadequate muscle strength.

Hence, there are no manifestations of the veteran's right 
clavicle fracture residuals that may be evaluated under 
Diagnostic Codes 5200 or 5202.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 20 
percent for the veteran's service-connected right clavicle 
residuals are not met under Diagnostic Code 5203-5201.  In 
addition, the criteria for a rating higher than 20 percent 
under Diagnostic Codes 5200 and 5202 are not met.  

In VAOPGCPREC 23-97 (July 1, 1997), it was held that where 
the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, assigning a separate 
rating under the appropriate diagnostic code does not violate 
the provisions of 38 C.F.R. § 4.14, which prohibits 
evaluating the same manifestations of a condition, albeit 
diagnosed variously, under different ratings.  The opinion 
held, for example, that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259 
(1994).  Thus, in addition to considering whether an 
increased evaluation for right clavicle fracture residuals is 
warranted under Diagnostic Code 5203-5201, the Board will 
also discuss whether a separate compensable evaluation is 
warranted for other manifestations of the veteran's right 
clavicle fracture residuals under Diagnostic Codes 5202 and 
5203.  As discussed above, manifestations for the assignment 
of a compensable evaluation under Diagnostic Codes 5200, 
ankylosis of the scapulohumeral articulation, are not 
present. 

Diagnostic Code 5202, other impairment of the humerus, 
affords compensable evaluations for malunion; recurrent 
dislocation at the scapulohumeral joint; fibrous union; 
nonunion (false flail joint); and loss of the head of the 
humerus (flail shoulder).  Diagnostic Code 5203 grants 
compensable evaluations for malunion, nonunion or dislocation 
of the clavicle or scapula.  However, the medical evidence 
does not show that the required manifestations are present.  
As discussed above, the clinical medical evidence simply does 
not show that the veteran experiences even infrequent 
recurrent right shoulder dislocations.  And, while the 
veteran is service-connected for the residuals of a fracture 
to the right clavicle and does exhibit deformity in the right 
clavicle, the medical evidence does not establish that the 
veteran experiences dislocation of the clavicle or scapula.  
The clinical medical evidence does not show that the 
veteran's right clavicle fracture residuals are manifested by 
malunion of the humerus with deformity, by malunion or 
nonunion of the clavicle or scapula, or by fibrous union, 
nonunion, or loss of the head of the humerus.  Rather, as 
delineated above, March 1997 clinical medical records reveal 
only an old fracture in the mid third of the right clavicle, 
which the examiner observed to be prominently deformed but 
without swelling, evidence of subluxation or instability, 
sensory deficit, gross atrophy of the shoulder musculature, 
or inadequate muscle strength.

Diagnostic Code 5203 further provides that impairment of the 
clavicle or scapula may be evaluated on the basis of 
impairment of the function of the contiguous joint.  In the 
present case, this would involve limitation of motion of the 
right shoulder joint.  However, the veteran is already being 
compensated for this symptom, under Diagnostic Code 5201.  
Hence, additional compensation for this manifestation would 
here be impermissible under 38 C.F.R. § 4.14 (1999). 

After consideration of the evidence, the Board finds that the 
criteria for separate, compensable evaluations under 
Diagnostic Codes 5200, 5202, or 5203 are not met.  


B.  Left Clavicle Fracture Residuals

The current 10 percent rating for the service-connected left 
clavicle fracture residuals was assigned under Diagnostic 
Code 5203-5201 for impairment of the clavicle or scapula 
evaluated on the basis of limitation of the left arm range of 
motion.  See 38 C.F.R. § 4.27 (1999).  However, Diagnostic 
Code 5203 provides a minimum evaluation of 20 percent, for 
range of arm motion restricted to the shoulder level, for 
either the major or the minor arm.  The medical evidence does 
not show that the veteran meets the requirements for a 20 
percent evaluation under this diagnostic code.

A private evaluation report, dated in November 1996, reflects 
that the veteran is unable to raise his left arm more than 50 
degrees.  Notwithstanding, the Board finds that the balance 
of the medical evidence in the claims file does not concur.  
A more recent, March 1997, examination report shows that 
veteran can move his left shoulder to 110 degrees flexion, 
110 degrees abduction, 55 degrees external rotation, and 90 
degrees internal rotation.  The examiner further noted the 
veteran exhibited pain on range of left shoulder joint 
motion, particularly above the shoulder level.

Moreover, the Board notes that the November 1996 report is 
largely illegible; hence it is impossible to determine either 
what left arm movement (flexion or abduction, internal or 
external rotation) was measured or what other findings may 
support this single measurement.  A January 1997 statement, 
which is signed by the same neurologist who conducted the 
November 1996 report, notes limitation of cervical spine 
movement and muscle spasm in the cervical area and trapezii 
muscles but does not include limitation of left arm or left 
shoulder movement.  This statement also lists weakness of the 
left hand, atrophy of left thenar eminence, and thenar 
hypoesthesia.  The physician further diagnosed carpal tunnel 
syndrome on the left, which he describes as postoperative.  
However, as discussed above, the veteran is not service 
connected for this disability.  Thus, the Board cannot 
consider these manifestations in rating the veteran's 
service-connected left clavicle fracture residuals.  There 
are no other discrete left shoulder conditions reflected in 
the January 1997 statement.

Finally, the Board notes that a private evaluation report, 
dated in August 1997, is also of record, but reflects no 
findings concerning the veteran's left shoulder.

After consideration of all the evidence presented concerning 
the veteran's ability to move his left arm and left shoulder, 
the Board finds that the evidence simply does not establish 
that he is unable to move his left arm to shoulder level or 
less.

The Board thus finds that the 10 percent evaluation for the 
veteran's left clavicle fracture residuals is more properly 
assigned for malunion the left clavicle, rated on impairment 
of the function of the contiguous joint, which is the left 
shoulder joint.  As noted above, the veteran is right-handed.  
Thus, the evaluations provided for the minor arm will be here 
considered.  See 38 C.F.R. § 4.69 (1999).  A higher, 20 
percent rating, is afforded under Diagnostic Code 5203 for 
dislocation, or for nonunion with loose movement.  However, 
the medical evidence of record does not establish that the 
required manifestations are present.  Rather, the March 1997 
report specifically note no evidence of subluxation or 
instability in the shoulder joints, and that there was no 
other deformity than that observed in the left clavicle.  
Results of X-rays taken in March 1997 concur, showing well-
preserved joint spaces, an old left clavicle fracture, and 
deformity in the distal third of the left clavicle, but no 
evidence of nonunion of the left clavicle or scapula.  The 
examiner further found no swelling, sensory deficit, gross 
atrophy of the shoulder musculature, or inadequate muscle 
strength.

Higher evaluations could also be warranted for ankylosis of 
the scapulohumeral articulation under Diagnostic Code 5200, 
or other impairment of the humerus under Diagnostic Code 5202 
involving infrequent episodes of dislocation at the 
scapulohumeral joint with guarding of arm movement at the 
shoulder level, or involving malunion with moderate 
deformity.  However, the medical evidence does not show that 
the required manifestations are present.

First, the medical evidence does not establish that the 
veteran's left shoulder is ankylosed, either by surgery or 
disease.  Results of X-rays taken in March 1997 evidence 
well-preserved joint spaces.  Moreover, as discussed above, 
the March 1997 report further reflects that he can move his 
left shoulder joint, albeit with pain, stiffness, and 
limitation.

Second, the medical evidence contains no clinical evidence of 
left shoulder dislocation or subluxation, or of malunion of 
the humerus with moderate deformity.  Rather, the March 1997 
report specifically notes no evidence of subluxation, 
instability in the joint and no deformity other than that 
found by X-ray in the left clavicle.  Results of X-rays show 
well-preserved joint spaces and an old fracture in the left 
clavicle with deformity of the distal third of the left 
clavicle, but without swelling, evidence of subluxation or 
instability, sensory deficit, gross atrophy of the shoulder 
musculature, or inadequate muscle strength.

Hence, there are no manifestations of the veteran's left 
clavicle fracture residuals that may be evaluated under 
Diagnostic Codes 5200 or 5202.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 10 
percent for the veteran's service connected left clavicle 
residuals are not met under Diagnostic Code 5203-5201.  In 
addition, the criteria for a rating higher than 10 percent 
under Diagnostic Codes 5200 and 5202 are not met.  

The Board also considers whether a separate compensable 
evaluation is warranted for other manifestations of the 
veteran's left clavicle fracture residuals under Diagnostic 
Codes 5202 and 5203.  See VAOPGCPREC 23-97 (July 1, 1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  As discussed 
above, manifestations for the assignment of a compensable 
evaluation under Diagnostic Codes 5200, ankylosis of the 
scapulohumeral articulation, are not present.  

Diagnostic Code 5202, other impairment of the humerus, 
affords compensable evaluations for malunion; recurrent 
dislocation at the scapulohumeral joint; fibrous union; 
nonunion (false flail joint); and loss of the head of the 
humerus (flail shoulder).  Diagnostic Code 5203 grants 
compensable evaluations for malunion, nonunion or dislocation 
of the clavicle or scapula.  However, the medical evidence 
does not show that the required manifestations are present.  
As discussed above, the clinical medical evidence simply does 
not show that the veteran experiences even infrequent 
recurrent left shoulder dislocations.  And, while the veteran 
is service-connected for the residuals of a fracture to the 
left clavicle and does exhibit deformity in the left 
clavicle, the medical evidence does not establish that the 
veteran experiences dislocation of the clavicle or scapula.  
The clinical medical evidence does not show that the 
veteran's left clavicle fracture residuals are manifested by 
malunion of the humerus with deformity, by malunion or 
nonunion of the clavicle or scapula, or by fibrous union, 
nonunion, or loss of the head of the humerus.  Rather, as 
delineated above, March 1997 clinical medical records reveal 
only a deformity of the distal third of the left clavicle, 
absent swelling, evidence of subluxation or instability, 
sensory deficit, gross atrophy of the shoulder musculature, 
or inadequate muscle strength.

Diagnostic Code 5203 further provides that impairment of the 
clavicle or scapula may be evaluated on the basis of 
impairment of the function of the contiguous joint.  In the 
present case, this would involve limitation of motion of the 
left shoulder joint.  However, as discussed above, the 
veteran is already being compensated for this symptom, under 
Diagnostic Code 5203-5201.  Hence, additional compensation 
for this manifestation would here be impermissible under 
38 C.F.R. § 4.14 (1999). 

After consideration of the evidence, the Board finds that the 
criteria for separate, compensable evaluations under 
Diagnostic Codes 5200, 5202, or 5203 are not met.  

C.  Consideration under DeLuca

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Examiners have noted objective observations of 
limitation of movement, tenderness, and pain upon movement.  
There are no findings of muscle atrophy, abnormal movement, 
instability, weakness, decrease in sensation or reflexes, or 
changes in skin condition indicative of disuse.  
Consequently, the veteran's complaints of pain, weakness, and 
limitation of movement, by themselves, do not support an 
assignment of a higher or a separate, compensable evaluation.  
As discussed above, the ratings now assigned for the left and 
right clavicle fracture residuals account for the painful and 
limited motion shown.  The presence of other factors listed 
in 38 C.F.R. §§ 4.40, 4.45, are either not contended or not 
shown.

D.  Consideration under 38 C.F.R. § 3.321

The foregoing does not, however, preclude the granting of 
higher evaluations for these disabilities than has been 
granted herein.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher and 
separate compensable evaluations are provided for other 
disabling manifestations that have not been demonstrated in 
this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required frequent 
hospitalization or treatment for his clavicle fracture 
residuals.  And, while he has presented evidence that he has 
disabilities which impair his ability to, inter alia, lift 
and carry over 25 pounds, stand, walk, and climb, and to sit 
more than hour, the disabilities identified by the examiner 
causing these limitations include nonservice-connected left 
carpal tunnel syndrome and lumbar spine disability, in 
addition to the service-connected right and left clavicle 
fracture residuals.  The evidence does not show that the 
impairment resulting from his right and left clavicle 
fracture residuals, alone, markedly interferes with his 
employment.  There is no evidence that the impairment 
resulting solely from the clavicle fracture residuals warrant 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the clavicle fracture residuals is adequately compensated by 
the current schedular evaluations under Diagnostic Code 5203-
5201.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1999) is not warranted.


ORDER

The claim for entitlement to service connection for a 
cervical spine disability is reopened by the submission of 
new and material evidence.  Service connection for cervical 
spine and dorsal spine disabilities is granted.

Service connection for a lumbar spine disability is denied.

A rating higher than 20 percent for right clavicle fracture 
residuals is denied.  A rating higher than 10 percent for 
left clavicle fracture residuals is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

